Citation Nr: 1542576	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for metastatic bladder cancer, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for multiple sclerosis (MS), to include as a result of exposure to herbicides.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.  

This appeal is before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran died in September 2011, at which time his claims for service connection for metastatic bladder cancer and multiple sclerosis were pending before the RO.  The appellant is the Veteran's widow and substitute claimant. 

In April 2014, the appellant testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The Veteran's metastatic bladder cancer was not the result of exposure to herbicides or otherwise related to service.

2.  The Veteran's MS did not manifest within 7 years of separation from service and was not the result of exposure to herbicides or otherwise related to service.

3.  The Veteran's death in September 2011 was not related to a service-connected disability or service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for metastatic bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for MS have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  There is no indication that the Veteran received treatment at any VA facilities.  

The Veteran had not been provided with a VA examination prior to his death.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no indication that the Veteran's metastatic bladder cancer or MS were associated with service, and VA therefore has no duty to seek a medical opinion.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The appellant claims accrued service connection for the Veteran's metastatic bladder cancer, claimed as bladder cancer, kidney cancer, and leukemia.  The appellant also claims accrued service connection for the Veteran's multiple sclerosis (MS).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For MS, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within 7 years following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When MS is not shown to have manifested to a compensable degree within 7 years after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The appellant claims service connection wholly on the basis of exposure to herbicides.  As such, the Veteran's service treatment records do not reflect any symptoms of or treatment for metastatic bladder cancer or MS.

Private treatment records show that the Veteran was treated for flank pain in November 2008.  A CT scan revealed right sided urolithiasis and associated hydronephrosis.  While undergoing a cystoscopy for this condition, multiple bladder tumors were noted.  Pathology revealed low grade papillary noninvasive urothelial carcinoma.  The Veteran underwent a cystoscopy in December 2008 for the tumors.  A follow-up cystoscopy in February 2009 was delayed because of right shoulder surgery.  Another cystoscopy was performed in September 2010.  The Veteran reported abdominal symptoms in January 2011, and CT scans showed paraaortic lymphadenopathy, worsening severe left hydronephrosis with soft tissue densities in the mid-left ureter, and worsening retroperitoneal and retrocrural lymphadenopathy.  A February 2011 bone scan showed local advancement of bilateral femoral metastatic disease and stable involvement of the left skull.  The Veteran underwent chemotherapy, which was discontinued in May 2011 after he was found to have a malignant pericardial effusion. 

In his July 2011 claim, the Veteran stated that symptoms of his MS began in 1999, and he was diagnosed in 2001.

The Veteran died in September 2011.  The death certificate listed bladder cancer with metastasis as the immediate cause of death and MS as a significant condition contributing to death.

In her May 2013 notice of disagreement, the appellant states that service connection should be granted because the Veteran's conditions were caused by exposure to herbicides, specifically Agent Orange.  The appellant repeated this contention in various statements, including her August 2013 substantive appeal and at her April 2014 hearing before the Board.

As an initial matter, the Board notes that the Veteran's condition had been claimed as bladder cancer, kidney cancer, and leukemia.  The Board finds that the Veteran's medical records clearly show that he suffered from bladder cancer that metastasized throughout his body, and thus construes the claim as for metastatic bladder cancer.  In any event, the analysis below can be applied equally to any of the claimed conditions.

The Board finds that presumptive service connection on the basis of exposure to herbicides is not warranted for the Veteran's bladder cancer or MS.  The Veteran had served in the Republic of Vietnam.  Neither bladder cancer nor MS, however, are recognized by VA as having a relationship to exposure to herbicides, and presumptive service connection based on exposure to herbicides is therefore not available for either condition.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board further finds that direct service connection is likewise not warranted for the Veteran's bladder cancer or MS.  Outside of the appellant's statements that the conditions were caused by exposure to herbicides, there is no evidence in the record linking either condition to service.  Presumptive service connection for MS (a form of progressive muscular atrophy) as a chronic disease is available if MS manifests within 7 years of service. (See 38 C.F.R. §§ 3.307(a)(3), 3.309(a)).   However, the Veteran stated in his claim that he did not suffer symptoms of MS until 1999, more than 30 years after separation from service.  Apart from the appellant's conclusory statements that the Veteran's bladder cancer and MS were caused by Agent Orange, the Board finds no evidence in the record indicating that either condition is related to herbicide exposure.  Because these statements appear to have no medical or observational basis, the Board does not find them competent evidence indicating a link between the Veteran's conditions and his service.

The Board recognizes that the appellant has provided a number of prior Board decisions in which the Board has granted service connection for bladder cancer to veterans who had been exposed to Agent Orange.  The Board notes that Board decisions are not precedential and are determined based on the specific facts of each case.  38 C.F.R. § 20.1303.  This evidence is therefore irrelevant to the appellant's claims.  The Board notes, however, that in one of the decisions submitted by the appellant, the Board granted service connection based on a finding that bladder cancer arose in service.  In the other decisions, there was medical evidence showing a link between each veteran's claimed bladder cancer and exposure to herbicides, and there is no such evidence in the record before the Board for this decision.

For these reasons, the Board finds that the Veteran's metastatic bladder cancer was not the result of exposure to herbicides or otherwise related to service, and the Veteran's MS did not manifest within 7 years of separation from service and was not the result of exposure to herbicides or otherwise related to service.  Service connection for metastatic bladder cancer and service connection for MS must therefore be denied.

Service Connection - Cause of Death

The appellant, the Veteran's widow, claims dependency and indemnity compensation (DIC) benefits due to the Veteran's death from service-connected conditions.

DIC may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service. 

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), (b) and (d).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Veteran's September 2011 death certificate listed bladder cancer with metastasis as the immediate cause of death and MS as a significant condition contributing to death.  The appellant does not claim that any other conditions caused the Veteran's death, nor does the Board find any evidence indicating another cause.  Because the Board has already determined that these two conditions are not eligible for service connection, the Board must therefore fund that the Veteran's death in September 2011 was not related to a service-connected disability or service in any other way.  Service connection for the cause of the Veteran's death is therefore denied.


ORDER

Service connection for metastatic bladder cancer, to include as the result of exposure to herbicides, is denied.

Service connection for multiple sclerosis, to include as the result of exposure to herbicides, is denied.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


